Exhibit 10.7 SERIES A WARRANT AMENDMENT This Series A Warrant Amendment (this “ A mendment ”) is entered into as of [●], 2016 (the “ Effective Date ”) by and between Cesca Therapeutics Inc., a Delaware corporation (the “ Company ”), and [Sabby Healthcare Master Fund, Ltd. / Sabby Volatility Warrant Master Fund, Ltd.] (“ Sabby ”). The Company and Sabby are referred to herein, collectively, as the “ Parties ”. RECITALS WHEREAS , pursuant to that certain Securities Purchase Agreement dated August 31, 2015 (the “ Sabby Purchase Agreement ”) by and among the Company, Sabby and [Sabby Healthcare Master Fund, Ltd. / Sabby Volatility Warrant Master Fund, Ltd.] (together with Sabby, the “ Sabby Parties ”), the Company sold approximately [●] Series A Common Stock Purchase Warrants (the “ Series A Warrants ”) to Sabby; WHEREAS , Sabby currently holds the aggregate number of Series A Warrants as specified on the signature page hereto (collectively, the “ Sabby Warrants ”); and WHEREAS , this Amendment is being delivered pursuant to the terms of that certain Consent, Repayment and Release Agreement dated as of February 2, 2016 by and among the Company and the Sabby Parties (the “ Consent Agreement ”). AGREEMENT NOW, THEREFORE , in consideration of the premises set forth above, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.
